PER CURIAM
Appellant moves for reconsideration of our decision dismissing the appeal. Gibbons and Gibbons, 153 Or App 377, 956 P2d 1069 (1998). Appellant contends that our decision is incorrect. He advances no arguments in support of that contention that were not already raised in his memorandum in opposition to the motion to dismiss and addressed in our opinion. See ORAP 6.25(1)(v) (“Claims addressing legal issues already argued by the parties’ briefs and addressed by the Court of Appeals are disfavored.”).
Motion for reconsideration denied.